DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Objections: Claim 2 has been amended accordingly and the objections are withdrawn.

Claim Rejections under 35 USC 112(b): Applicant has clarified the language of claim 3 and the rejections are withdrawn.

Claim Rejections under 35 USC 103
Applicant’s Argument: Applicant argues page 7-9 that A. Khoryaev does not teach a second time period that is smaller than the first time period. Khoryaev teaches sensing over a group but does not teach sensing over a smaller time period on the non-anchor CC.
Examiner’s Response: Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive. Applicant recites in claim 1 a second time period that “is included within the first time period” and the “end of the first time period is equal to the end of the second time period” but does not expressly recite that the first time period is larger than the second time period / the second time period is smaller than the first. The time periods may be equal and the second time period may be considered to be included within the first time period if they overlap. Applicant should specify the second time period being shorter or starting later than the first time period but ending at the same time.

Applicant’s Argument: Applicant argues Khoryaev does not teach randomly selecting a resource on the second carrier as in point B on page 7-9.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior 

Applicant’s Argument: Applicant argues Khoryaev in view of Fan fails to teach a smaller number of retransmission resource on non-anchor CC than on anchor CC as in point C. Secondary reference Fan further does not teach this claimed limitation.
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended the claim thus changing the scope of the invention and necessitating a new grounds of rejection with a reference discovered in an updated search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1, 6-7, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (“Khoryaev”) (US 20200053675 A1, effective filing date of provisional application 62/476,083 filed March 24, 2017) in view of Larsson et al. (“Larsson”) (US 20170013469 A1) and Lim et al. (“Lim”) (US 20200187256 A1, effective filing date of Provisional Application 62/401,712 filed 9/29/2016).

Regarding claim 1, Khoryaev teaches:
A method of selecting resources on a plurality of component carriers (CCs) and transmitting signals by a user equipment (UE) in a wireless communication system [¶0122-123, ¶0130-136 teaches UEs], the method comprising: 
performing sensing on an anchor CC for a first time period [¶0122, ¶0130, see below]; performing sensing on a non-anchor CC for a second time period [¶0122, wherein joint sensing performed across multiple carriers including anchor carrier see ¶0132-133 being e.g. CC #2 in 1230 as it comprises control signaling SCI in ¶0136, and secondary non-anchor carrier CC #3, see ¶0130 further indicating sensing across sidelink CCs where resource pool is defined, and see Figure 10 for visual of the resource pool for joint sensing, as taught in provisional pages 4-14]; 
selecting, by the UE, a resource to transmit a signal on the anchor CC at ends of the first and second time periods [¶0130-131, resource selected on anchor carrier for transmission, see 1230 CC # 2 ¶0134-136]; 
and transmitting the signal on the resource selected on the anchor CC and a resource selected on the non-anchor CC, wherein the resource on the non-anchor CC is related to the resource selected on the anchor CC [¶0131, transmission on at least on resource which may be on anchor carrier CC # 2 in 1230, and suggests signal transmitted on additional resource as in ¶0136-138 signal duplicated and sent across all CCs, thus resource in secondary carrier also selected, see Figure 12 in 1230 the signal duplicated on non-anchor CC #3], wherein the second time period should be included within the first time period [¶0130 sensing across multiple CCs on a resource pool considered to mean the times are included within an overall time and not disjointed segments i.e. these time periods are within each other as the joint sensing means all carrier sensing performed simultaneously].
[¶0089, Figure 10, LBT on multiple carriers simultaneously, ¶0089-92 wherein LBT is determined to end at the same time for multiple carriers as transmission is decided to occur on the carriers at one single time considered to be the end of first and second time periods].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev to expressly teach the sensing periods i.e. first and second times end at the same time. Khoryaev teaches sensing across carriers for a single resource pool but does not expressly detail the timing of the sensing periods however it would have been obvious to modify Khoryaev such that the timing of the sensing for the carriers ends at the same time as in Larsson in order that utilization of multi-carrier operations is facilitated and good contention is achieved ¶0049.
Khoryaev teaches joint sensing and selecting a resource on anchor and non-anchor carriers but does not specify random selection of resources on the non-anchor. 
Lim teaches wherein the resource on the non-anchor CC is randomly selected [¶0052-53, selection of resources on anchor and non-anchor include random selection, see specifically “NB-IoT device 110 may randomly select the random access resources from among the non-anchor carrier with equal probability”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Khoryaev such that the resource on non-anchor is randomly selected. Khoryaev teaches resources on non-anchor but does not teach random selection however it would have been obvious to modify the selection to be random as in Lim who teaches random selection as an example method thus it would have been a simple substitution to replace the unspecified selection of Khoryaev to be random selection in order to have more options for determining a carrier for NPRACH ¶0017.
Khoryaev teaches joint sensing and selecting a resource on anchor and non-anchor carriers but does not specify a higher number of resources on the anchor. 
[Figure 3-5, ¶0040-45, ¶0052-59 resources have repetition level and used for retransmissions or resending data, and anchor carrier has more resources allocated for transmission and thus resending than the non-anchors].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Khoryaev such that the resource number on the anchor is greater than the non-anchor. Khoryaev teaches resources on non-anchor but does not teach a number of resources on anchor is greater however it would have been obvious to modify the resource number on the anchor carrier to expressly be greater than that of non-anchor as in Lim as it would have been a simple substitution to have more resources on the anchor carrier as Lim teaches these can be the same number of higher number without altering the intended outcome of the claimed invention to reduce signaling overhead will maintaining increased carrier resource flexibility.

Regarding claim 6, Khoryaev-Larsson-Lim teaches:
The method of claim 1, wherein either a time or frequency index of the resource selected on the non-anchor CC is equal to that of the resource selected on the anchor CC [Figure 12, 1230 of Khoryaev shows time resources on non-anchor CC #2 are the same timing for CC #2, the anchor as this CC includes control information, and CC #3, ¶0130, ¶0136-139, see Figure 11 where X-axis is time direction and clearly 1230 shows overlapping times].

Regarding claim 7, Khoryaev-Larsson-Lim teaches:
The method of claim 6, wherein control information transmitted on the anchor CC comprises (i) information regarding a time region in a resource region for transmitting the signal on the non-anchor CC or (ii) information on a frequency region in the resource region for transmitting the signal on the non-anchor CC [Khoryaev, Figure 12, 1230, ¶0130, ¶0136-138, SCI on anchor CC#2 indicate data allocations across multiple carriers, indicating e.g. the time location, see Figure 11 wherein CC in X-direction is in time domain, and Figure 12 1230 the SCI indicates location of resources on CC # 2 comprising timing region].

Regarding claim 9, Khoryaev-Larsson-Lim teaches:
The method of claim 7, wherein the information on the frequency region corresponds to information on a frequency-domain offset from the resource selected on the anchor CC [This limitation does not require support as claim 7 recites “time region” or “frequency region” thus only one of these alternatives is required, and Examiner cites support for the “time region” thus the “Frequency region” option is a contingent limitation, see MPEP 2111.04 (II)].

Regarding claim 10, Khoryaev-Larsson-Lim teaches:
The method of claim 1, wherein the resource selection on the non-anchor CC is performed on resources within a predetermined range from the resource selected on the anchor CC [Khoryaev, Figure 12, 1230, ¶0130-136 and Figure 10,  resources for same TB, TB1, on same time resources thus this is within a predetermined range i.e. a range of zero, see also where the predetermined range may refer to the range to the edge of the resource pool as in 1000, Figure 10, thus as long as resources are within this pool they are within a range of each other].

Regarding claim 11, Khoryaev-Larsson-Lim teaches:
The method of claim 1, wherein the anchor CC is configured for each UE group [Khoryaev Figure 1A, anchor CC configured for each group 102 ¶0087, each group of two UEs forming a group, or see ¶0185-186 UEs, each group of two forming a group and configured as according to Figure 10-12 with an anchor carrier, page 9 of provisional indicates multiple UEs supported, and ¶0122-123, ¶0132-136 the anchor carrier configured for transmission between UEs thus at least one UE group as the claim does not specify multiple groups].

Regarding claim 12, Khoryaev-Larsson-Lim teaches:
The method of claim 1, wherein the anchor CC is configured for each vehicle-to- everything (V2X) service [Khoryaev, V2X services in Figure 13 configured for CC ¶0120-123, ¶0136, ¶0146].


The method of claim 1, wherein the anchor CC is indicated or predetermined by a network [Khoryaev, ¶0122, wherein joint sensing performed across multiple carriers including anchor carrier see ¶0132-133 being e.g. CC #2 in 1230 as it comprises control signaling, and secondary carrier CC #3, see ¶0130 further indicating sensing across sidelink CCs where resource pool is defined, and see Figure 10 for visual of the resource pool, and the anchor carrier is determined before control signaling is allocated on this carrier thus predetermined, and configured by the transmitting UE which is part of a V2X network thus predetermined by the network].

Regarding claim 14, Khoryaev teaches:
A user equipment (UE) device for selecting resources on a plurality of component carriers (CCs) and transmitting signals in a wireless communication system [¶0122-123, ¶0130-136 teaches UEs], the UE device comprising: 
a transmitter; a receiver; and a processor [Figure 3, Figure XT of provisional], 
wherein the processor is configured to perform sensing on an anchor CC for a first time period  [¶0122, ¶0130, see below], perform sensing on a non-anchor CC for a second time period [¶0122, wherein joint sensing performed across multiple carriers including anchor carrier see ¶0132-133 being e.g. CC #2 in 1230 as it comprises control signaling SCI in ¶0136, and secondary non-anchor carrier CC #3, see ¶0130 further indicating sensing across sidelink CCs where resource pool is defined, and see Figure 10 for visual of the resource pool for joint sensing], 
select a resource device to transmit a signal on the anchor CC at ends of the first and second time periods [¶0130-131, resource selected on the anchor carrier for transmission, see 1230 CC # 2 ¶0134-136], 
and transmit signals on the resource selected on the anchor CC and a resource selected on the non-anchor CC, wherein the resource on the non-anchor CC is related to the resource selected on the anchor CC [¶0131, transmission on at least on resource which may be on anchor carrier CC #2 as in 1230 of Figure 12, and suggests signal transmitted on additional resource as in ¶0136-138 signal duplicated and sent across all CCs, thus resource in secondary carrier non-anchor carrier CC#3 in 1230 also selected, see Figure 12 wherein same time domain resources thus related],
 wherein the second time period should be included within the first time period [¶0130 sensing across multiple CCs considered to mean the times are included within an overall time and not disjointed segments i.e. these time periods are within each other as the joint sensing means all carrier sensing performed simultaneously].
Khoryaev teaches simultaneous carrier sensing over the same resource pool shared across multiple carriers which implies a unified start and end time for the sensing but does not expressly teach the periods are aligned and end at the same time as in the claimed invention. Larsson teaches wherein the end of the first time period is equal to the end of the second time period [¶0089, Figure 10, LBT on multiple carriers simultaneously, ¶0089-92 wherein LBT is determined to end at the same time for multiple carriers as transmission is decided to occur on the carriers at one single time].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev to expressly teach the sensing periods i.e. first and second times end at the same time. Khoryaev teaches sensing across carriers for a single resource pool but does not expressly detail the timing of the sensing periods however it would have been obvious to modify Khoryaev such that the timing of the sensing for the carriers ends at the same time as in Larsson in order that utilization of multi-carrier operations is facilitated and good contention is achieved ¶0049.
Khoryaev teaches joint sensing and selecting a resource on anchor and non-anchor carriers but does not specify random selection of resources on the non-anchor. 
Lim teaches wherein the resource on the non-anchor CC is randomly selected [¶0052-53, selection of resources on anchor and non-anchor include random selection, see specifically “NB-IoT device 110 may randomly select the random access resources from among the non-anchor carrier with equal probability”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Khoryaev such that the resource on non-anchor is randomly selected. Khoryaev teaches resources on non-anchor but does not teach random selection however it would have been obvious to modify the selection to be random as in Lim who teaches random selection as an example method thus it 
Khoryaev teaches joint sensing and selecting a resource on anchor and non-anchor carriers but does not specify a higher number of resources on the anchor. 
Lim teaches wherein the number of a retransmission resource on the anchor carrier is greater than the number of a retransmission resource on the non-anchor CC [Figure 3-5, ¶0040-45, ¶0056-59 resources have repetition level and used for retransmissions, and anchor carrier has more resources allocated for transmission and thus retransmissions than the non-anchors].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Khoryaev such that the resource number on the anchor is greater than the non-anchor. Khoryaev teaches resources on non-anchor but does not teach a number of resources on anchor is greater however it would have been obvious to modify the resource number on the anchor carrier to expressly be greater than that of non-anchor as in Lim as it would have been a simple substitution to have more resources on the anchor carrier as Lim teaches these can be the same number of higher number without altering the intended outcome of the claimed invention to reduce signaling overhead will maintaining increased carrier resource flexibility.

Regarding claim 15, Khoryaev-Larsson-Lim teaches:
The UE of claim 14, wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, a base station (BS), or a network [Khoryaev teaches sidelink communication ¶0122-126,  ¶0136 for e.g. V2V or V2X thus UE capable of communicating related to a driving vehicle, Figure 17, provisional page 4-13].

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (“Khoryaev”) (US 20200053675 A1, effective filing date of provisional application 62/476,083 filed March 24, 2017) in view of Larsson et al. (“Larsson”) (US 20170013469 A1) and Lim et al. (“Lim”) (US 20200187256 A1, effective filing date of Provisional Application 62/401,712 filed 9/29/2016) and Fan et al. (“Fan”) (US 20170105207 A1).

Regarding claim 2, Khoryaev-Larsson-Lim teaches:
The method of claim 1.
Khoryaev teaches a resource on a first anchor carrier for transmission but does not teach for retransmission however Fan teaches wherein a UE selects a resource on a carrier, wherein the resource selection on the anchor CC comprises reserving a resource for retransmitting the signal after a predetermined time [¶0021-23 a UE obtains a resource i.e. reserves a resource for retransmission on a first carrier, and can be after a predetermined time, see further Figure 2-3 and ¶0075-80 can be for any transmission].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev such that a resource on a carrier can be selected for retransmission. Khoryaev teaches selecting resources on a carrier for transmission by the UE, and it would have been obvious to modify Khoryaev resource selection by including a resource selected for retransmission as in Fan to address issues of carrier changes for retransmission to improve conventional techniques ¶0054-56.

Regarding claim 3, Khoryaev-Larsson-Lim-Fan Teaches:
The method of claim 2.
Khoryaev teaches a resource selected on a secondary carrier but not expressly a resource for retransmissions.
Fan teaches wherein the resource selection on the non-anchor CC selectively comprises reserving the resource for retransmitting the signal after the predetermined time [¶0021-23 a UE obtains a resource i.e. reserves a resource for retransmission on a second, unlicensed carrier which can be at a later time, and can be after a predetermined time for retransmission, or ¶0059 and ¶0080 also teaches this retransmission after a time on the unlicensed carrier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev such that a resource on a secondary carrier can be selected for retransmission. Khoryaev teaches selecting resources on a secondary carrier for transmission by the UE, .

Claim 4-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khoryaev et al. (“Khoryaev”) (US 20200053675 A1, effective filing date of provisional application 62/476,083 filed March 24, 2017) in view of Larsson et al. (“Larsson”) (US 20170013469 A1) and Lim et al. (“Lim”) (US 20200187256 A1, effective filing date of Provisional Application 62/401,712 filed 9/29/2016) and Martin et al. (“Martin”) (US 20180007495 A1).

Regarding claim 4, Khoryaev-Larsson-Lim teaches:
The method of claim 1, wherein time resource selected on the non-anchor CC are equal to those of the resource selected on the anchor CC [Figure 12 of Khoryaev shows 1230 as a technique to be used, ¶0136, and same TB, TB1, scheduled at same time out of each CC #2 and CC #3].
Khoryaev teaches carriers with same time resources but does not expressly teach same frequency indices however Martin teaches wherein both time and frequency indices of the resource selected on the non-anchor CC are equal to those of the resource selected on the anchor CC [¶0085-87, Figure 6, shows carriers used for D2D by a UE, wherein resources 608A and 610A are at the same frequency indices and time and thus only one indication of resources is provided as it is known that the same resources are applied on the non-anchor carrier F2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev such that the frequency and time resources are the same for the carriers. Khoryaev shows same time resources and indicates a technique in 1200 wherein the frequency indices appear to be the same but this is not expressly taught. It would have been obvious to modify Khoryaev such that the frequency and time resources are identical for the carriers as in Martin to reduce signaling for resources as in ¶0087 and reduce processing load ¶0007.

Regarding claim 5, Khoryaev-Larsson-Lim teaches:

Khoryaev teaches control information on an anchor CC in Figure 12 but does not indicate that there can be additional time periods where control information only indicates a non-anchor CC information.
Martin teaches wherein control information transmitted on the anchor CC comprises only information on the non-anchor CC [¶0105-110, Figure 10, see e.g. 1006C, control information transmitted on anchor F1 indicates positions that are only for data on non-anchor F2 at 1010C as there are no transmissions on F1 thus all resource allocation information only pertains to second non-anchor carrier, Examiner notes this can be for any single instance of control information not necessarily the control information indicating the resources as in claim 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev such that control information can only indicate non-anchor resources at a particular time as in Martin. Khoryaev shows same time resources and indicates a technique in 1200 wherein the frequency indices appear to be the same but this is not expressly taught. It would have been obvious to modify Khoryaev such that additional control information at an additional time can indicate information on only the non-anchor carrier as in Martin to reduce signaling for resources as in ¶0087 and reduce processing load ¶0007.

Regarding claim 8, Khoryaev-Larsson-Lim teaches:
The method of claim 7.
Khoryaev-Larsson teaches indicating information on resources in a non-anchor carrier but does not expressly teach a kind of offset.
Martin teaches wherein the information on the time region corresponds to information on an offset from the control information transmitted on the anchor CC [¶0086-87, time resources corresponds to an offset from control information 606A in Figure 6 as the resources 608A, 610A, are offset by an amount, and the claim does not expressly recite indicating only an offset or the like, thus information of a time domain location as in Martin corresponds to an offset relative to the control signaling 606A as both resources for both carriers including non-anchor F2 are the same offset from control signaling time region of F1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khoryaev such that the frequency and time resources are the same for the carriers. Khoryaev shows same time resources used in 1230 and indicates these locations on an anchor channel. It would have been obvious to modify Khoryaev such that the frequency and time resources are indicated with information corresponding to information on an offset as in Martin who teaches the indicated Figure 6, information on the location of the resources are offset from the control signals indicating these locations, in order to facilitate a method that aims to reduce signaling for resources as in ¶0087 and reduce processing load ¶0007.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478